Citation Nr: 0734417	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  02-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent, prior to October 18, 2006, and in excess of 20 
percent thereafter for hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In June 2002, the RO granted entitlement 
to service connection for hearing loss and awarded a 10 
percent disability rating.  The veteran appealed the 
disability evaluation.  

In December 2006, the Board remanded the matter for 
additional evidentiary development.  In April 2007, the RO 
awarded a 20 percent disability rating for the veteran's 
hearing loss effective October 18, 2006.

In October 2006, the veteran indicated that he had not 
received disability payments regarding his service-connected 
PTSD since February 2004.  This matter is referred to the RO 
for any appropriate action.



FINDING OF FACT

In October 2007, the veteran indicated his desire to withdraw 
his hearing loss appeal.



CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. §§ 
7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2007)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In October 2007, the veteran submitted a letter to the Board 
indicating his desire to withdraw his appeal before the Board 
with respect to his claim of entitlement to an initial 
disability rating in excess of 10 percent, prior to October 
18, 2006, and in excess of 20 percent thereafter for hearing 
loss. 

Based upon the foregoing, the Board finds that the hearing 
loss issue is no longer on appeal because the veteran 
withdrew his substantive appeal.  Accordingly, there is no 
justiciable case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. 
§ 19.4.  Consequently, in the absence of any justiciable 
question, the appeal must be dismissed.


ORDER

The hearing loss appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


